Citation Nr: 0905909	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  07-09 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for revocation of forfeiture of the right to 
VA benefits previously declared against the appellant.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The Veteran served on active duty from July 1918 to February 
4, 1919, and from February 12, 1919, to January 1920.  He 
died in August 1964, and the appellant seeks to have restored 
VA benefits as his surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an adverse determination in August 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  


FINDINGS OF FACT

1. In a February 1977 forfeiture decision, the Veterans 
Benefits Administration, Compensation and Pension Service 
(VBA), declared the appellant to have forfeited all rights, 
claims, and benefits to which she might otherwise be entitled 
under laws administered by VA.  

2. VBA notified the appellant of the February 1977 forfeiture 
decision and of her appellate rights with regard to that 
decision; she appealed that decision to the Board.

3. In a decision dated in February 1978, the Board determined 
that the appellant had forfeited her right to VA death 
benefits except insurance due to fraud.  

4. The additional evidence received since the Board decision 
in February 1978 is cumulative or redundant of evidence 
previously considered and by itself or when considered with 
previous evidence does not relate to an unestablished fact 
and raise a reasonable possibility of substantiating the 
claim.




CONCLUSIONS OF LAW

1. The February 1978 Board decision that determined that the 
appellant had forfeited her rights to VA death benefits 
except insurance is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2008).

2. Evidence received since the February 1978 Board decision 
is not new and material, and the previously-declared 
forfeiture decision may not be reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefits 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post-adjudication VCAA notice by 
letters, dated in April 2006 and in June 2006, wherein the 
appellant was advised of what was required to prevail on her 
underlying claim for restoration of death benefits (i.e., 
dependency and indemnity compensation) following forfeiture 
due to fraud; what specifically VA had done and would do to 
assist in the underlying claim; and what information and 
evidence the appellant was expected to furnish.  The notice 
also informed the appellant as to the type of evidence 
necessary to reopen her claim for restoration of benefits, 
namely, new and material evidence that would change the 
forfeiture declaration against her for having filed a false 
and fraudulent claim, and the meaning of new and material 
evidence. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim, except for the 
degree of disability assignable and the effective date of the 
claim); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (the 
elements of a new and material evidence claim).  

To the extent that notice of the effective date of the 
disability and degree of disability assignable was not 
provided, as the claim is denied, no effective date or 
disability rating can be assigned as a matter of law, so 
there can be no possibility of any prejudice to the appellant 
with respect to any defect in the VCAA notice.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).   

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The appellant was afforded an 
opportunity to appear at a personal hearing, but she did not 
request a hearing.  In this case, the appellant has not 
identified any additionally available evidence for the RO to 
obtain on her behalf in consideration of her appeal.  

The Board notes that VA did not conduct medical inquiry in 
the form of obtaining a VA opinion in an effort to 
substantiate the claim, but further development in this 
respect is not required under 38 C.F.R. § 3.159(c)(4).  A 
contemporaneous medical examination or opinion would not be 
dispositive of the issue presented in this case pertaining to 
restoration of VA benefits following forfeiture due to fraud.    

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.    




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History and Evidence Previously Considered

In a July 1972 administrative decision, the RO concluded that 
because the appellant had lived with another man and held 
herself out openly to the public to be his wife, she may no 
longer be recognized as the unremarried widow of the Veteran.  
A field examination report dated in June 1972 showed that she 
had been living with E.L. since January 1972.  Her death 
pension benefits were terminated effective in January 1972, 
and an overpayment was generated in her account.  She 
requested a waiver of recovery of the overpayment (later 
denied by the Board in an August 1974 decision).  She also 
sought to restore her VA benefits as the unremarried widow of 
the Veteran, indicating in a November 1972 letter that E.L. 
had deserted her after her pension benefits were terminated.  
In an October 1973 decision, regarding the validity of the 
overpayment, the Board determined that the discontinuance of 
pension benefits was proper, finding that the circumstances 
were such that the appellant and E.L. could reasonably have 
been regarded by friends and neighbors as husband and wife 
and that they were in fact so regarded by at least some who 
knew them.  

In January 1974, the RO ordered a field examination to verify 
the appellant's current marital status and to determine 
whether she may be recognized as an unremarried widow for 
resumption of benefit payments.  In a May 1974 administrative 
decision, the RO cited to an April 1974 field examination 
report, which disclosed that the appellant's and E.L.'s 
relationship had not terminated.  The RO concluded that 
because the appellant has lived with another man and held 
herself out openly to the public to be his wife, she still 
may not be considered the unremarried widow of the Veteran.  



In a September 1974 administrative decision, the RO concluded 
that the appellant knowingly and with intention to secure 
benefits furnished false and fraudulent evidence of 
unremarried widow status for the purpose of having her 
benefits restored.  It was recommended that the matter be 
presented to the director of VBA for forfeiture 
consideration.  

In a February 1977 forfeiture decision, VBA declared the 
appellant to have forfeited all rights, claims, and benefits 
to which she might otherwise be entitled under laws 
administered by VA.  VBA notified the appellant of the 
February 1977 forfeiture decision and of her appellate rights 
with regard to the decision, and she appealed that decision 
to the Board.

In a decision dated in February 1978, the Board determined 
that the appellant had forfeited her right to VA benefits 
except insurance due to fraud, on the grounds that she had 
knowingly presented false evidence concerning a claim for VA 
death benefits.  The Board found that in her application for 
restoration of death benefits, she claimed that she had not 
remarried since the death of the Veteran nor lived in a 
marital relationship with another man, when in fact she had 
lived with another person of the opposite sex and held 
herself out openly to the public as the spouse of such other 
person.  The Board decision in February 1978 became final by 
operation of law, except the claim may be reopened if new and 
material evidence is presented.  38 U.S.C.A. § 7105(c); 38 
C.F.R. §§ 3.104, 3.156.  

The evidence of record at the time of the Board decision in 
February 1978 is summarized as follows.  In a November 1972 
statement, the appellant claimed that E.L., with whom she was 
"permanently cohabitating", had left her and never 
returned.  She also stated that E.L. was an individual "with 
whom the people in my neighborhood have come to look upon as 
my husband" even though he "never provided for, nor assumed 
the burden of, the support of my self and my children."  The 
appellant furnished affidavits in which two individuals 
stated that E.L. had not been seen in the house of the 
appellant since July 1972.  

A field examination was conducted in April 1974, to include 
depositions of the appellant, family, and neighbors.  In two 
depositions, the appellant continued to assert that her 
relationship with E.L. had terminated in July 1972 and that 
she had not seen him since that time.  She also acknowledged 
that E.L. was accused of attempted rape at her house against 
her niece, but she did not remember the date of that 
occurrence.  She denied having arranged for E.L.'s bail and 
could offer no explanation for E.L.'s name having appeared as 
a resident and voter in the barrio in July 1973, when he 
supposedly had left in July 1972.  A family member (sister) 
and neighbor indicated that E.L. had not abandoned the 
appellant in 1972 and was often seen at her house.  It was 
stated that the appellant bailed E.L. out of jail in 
connection with an arrest for an alleged rape at her house, 
and that the appellant and E.L. had been seen together in 
public.  Seven interviews were also conducted.  A couple of 
neighbors indicated that the appellant continued to represent 
herself as the wife of E.L., while a couple others appeared 
to corroborate E.L.'s presence at the appellant's house in 
1973.  The appellant's mother indicated that E.L. had left in 
1972, but she refused to comment about an official police 
record dated in June 1973 in which she referred to E.L. as 
her "son-in-law" regarding a rape case filed against him.  
The field examiner searched a criminal case logbook, which 
revealed that a complaint had been filed against E.L. for 
rape occurring in the appellant's house in June 1973.  The 
field examiner searched a form of a census taken in July 1973 
and found that E.L. was shown as a resident and qualified 
voter of the barrio.  In one of her depositions, the 
appellant could not explain this in light of her claims that 
E.L. never returned since his departure in 1972.  



In a November 1974 letter, the appellant indicated that the 
terms of "husband and wife" and "marital relation" must be 
understood in the "loosest sense".  She stated that in the 
remote province in which she lived, a woman with even one 
sexual liaison with a man was referred to as his "wife" and 
the man talked about as her "husband," and that two people 
who engaged in sexual relations over a long period were 
commonly considered "married," even long after sexual 
relations had terminated.  She indicated that people in her 
locality still viewed her as "married" to E.L., even long 
after he had stopped seeing her (except for occasional visits 
to attend to his business interests) and terminated marital 
relations with her (including contributions for her and her 
children's support).  

In August 1977, the appellant submitted a further statement 
and affidavits of 11 individuals (to include a mail carrier 
and a police captain), to the effect that since she became a 
widow in 1964 she had not maintained an illicit relationship, 
and that she was considered in the locality as an unremarried 
widow of the Veteran.  The appellant indicated that she 
submitted evidence in the form of the affidavits to refute 
the findings of the April 1974 field examination report that 
she was the wife of another man.  She stated that the persons 
who previously misrepresented her and reported to the VA that 
she was remarried were those to whom she would not lend money 
or provide food for their consumption.  

Current Claim to Reopen

In March 2006, the appellant submitted a statement indicating 
her desire to reopen her claim for restoration of VA benefits 
(she stated that she was applying for restoration of 
Dependency and Indemnity Compensation, when in fact the 
previous benefits to which she had received were death 
pension benefits).  Essentially, she sought revocation of the 
previous forfeiture decision of the Board, which had barred 
her from receipt of any VA benefits except insurance.  

Whosoever knowingly makes a false or fraudulent affidavit, 
declaration, certificate or statement concerning any claim 
for benefits under any of the laws administered by the 
Secretary shall forfeit all rights, claims, and benefits 
under all laws administered by VA (except laws pertaining to 
insurances benefits).  
38 U.S.C.A. § 6103(a) (West 2002) (formerly 38 U.S.C. § 
3503(a)).  

An original forfeiture action is an adversarial process 
initiated by VA and requires the application of the beyond-a-
reasonable-doubt standard to declare forfeiture.  Trilles v. 
West, 13 Vet. App. 314 (2000) (en banc).  A declaration of 
forfeiture may be reopened upon the presentment of new and 
material evidence, or revised based upon a finding of clear 
and unmistakable error in the original forfeiture decision.  
The instant appeal is an effort to reopen a forfeiture 
decision, last finally denied by the Board in February 1978. 

As the Board decision in February 1978 is final based on the 
evidence then of record, new and material evidence is 
required to reopen the claim.  
38 U.S.C.A. § 5108.

The Court remanded the Trilles case for the Secretary and the 
Board to address in the first instance what evidence is 
required to reopen a VA-benefits-eligibility forfeiture 
imposed by evidence found to show beyond a reasonable doubt 
that fraud had been committed in seeking such benefits.  
Trilles, 13 Vet. App. at 327.  To date, however, the 
Secretary has not spoken in this matter, such as by issuing a 
clarifying regulation, nor has the Court provided any 
guidance on this question.

The Board finds no specific legal authority for applying, in 
this case, a standard to reopen other than the standard under 
38 C.F.R. § 3.156(a).  Accordingly, the Board will apply 
current applicable law.  



"New evidence" means existing evidence not previously 
submitted to agency decision makers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The additional evidence presented since the Board decision in 
February 1978 includes statements of the appellant, the 
marriage certificate of E.L. dated in January 1981 (to a 
woman other than the appellant), a statement of E.L. 
indicating that he was married, a death certificate for E.L. 
indicating he died in June 2002, and affidavits of two 
individuals (a councilman and a captain) dated in December 
1985, stating that they personally knew the appellant and 
that she had never married or lived with a common law husband 
since the Veteran's death.  These two individuals, in a 
separate statement, asked that the RO "pity" the appellant 
as the condition of her life was "miserable" due to 
sickness and lack of food and shelter.  Also presented was a 
joint affidavit of two other individuals, received in May 
2000, stating that they personally knew the appellant and 
that she had never had any relationship with any man other 
than the Veteran.  

In her numerous statements, the appellant requested 
reconsideration of her claim for restoration of VA benefits.  
In a February 1981 statement, she referred to E.L. as her 
"seconed [sic] husband."  In a July 1981 statement, she 
referred to E.L. as her "paramour."  

In an October 1981 statement, she felt that she had been 
"amply punished for having lied that I am carrying on 
illicit marital relationship with my paramour," E.L.  In an 
August 1985 statement, she indicated that she was entitled to 
VA benefits because she was still a widow who never remarried 
since the Veteran's death.  In a statement dated in April 
1988, she indicated that she was retracting her previous 
denials of having had an illicit relationship with E.L.  In 
an October 1990 statement, she requested reinstatement of her 
pension on the grounds of being the unremarried widow of the 
Veteran.  In a statement dated in October 1999, she indicated 
that she had never lived with a common law husband, nor had 
she remarried after the Veteran's death.  In a statement 
dated in November 1999, she sought an administrative review 
for the purpose of removing the forfeiture against her.  Her 
request was repeated in March 2000 and June 2000, citing to 
the Veterans Benefits Act of 1998, which restored certain 
benefits to surviving spouses whose remarriages following the 
death of the veteran were terminated by death, divorce, or 
annulment or who ceased to live with another person and hold 
themselves openly to the public as that person's spouse.  In 
statements in March 2006 and July 2006, she indicated that as 
her relationship with E.L. was effectively terminated by his 
death in June 2002, she was applying for Dependency and 
Indemnity Compensation benefits under the Veterans Benefits 
Act of 1998.  

The foregoing evidence, with the exception of the appellant's 
statements to the effect that she was the unremarried widow 
of the Veteran, which is cumulative or redundant of evidence 
previously considered, is "new" in the sense that it was 
not in existence at the time of the previous Board decision 
in 1978.  However, none of the evidence submitted by the 
appellant since the Board's February 1978 forfeiture decision 
is material as it does not relate to the unestablished fact 
necessary to substantiate the claim, which is, that the 
appellant did not make a false or fraudulent affidavit, 
declaration, certificate or statement concerning her 
application for restoration of VA benefits in 1972.  See 
Trilles v. West, 13 Vet. App. 314.  

The dispute at issue in this forfeiture action is whether the 
appellant had cohabitated in a husband-and-wife relationship 
subsequent to the Veteran's death, and whether she had 
submitted materially false statements to VA regarding this 
relationship when she filed to have her benefits restored in 
1972.  Even though the evidence demonstrates that the 
appellant did not formally marry E.L., this does not negate 
the fact that she held herself out as his spouse at the time 
she applied in November 1972 to have her death benefits 
restored and that she lied to VA about her relationship in an 
attempt to receive those benefits based on her marriage to 
the Veteran.  The marriage and death certificates of E.L. 
(together with his statement) do not relate to the issue of 
the appellant having presented false statements in connection 
with her claim in 1972 to restore VA benefits.  

As for the affidavits of those who alleged that they 
personally knew the appellant, the statements contained 
therein are duplicative of the previously considered 
affidavits, alleging the same.  They also appear to be 
patently false, or inconsistent, in light of the appellant's 
own newly submitted statements in which she herself 
acknowledged having had a marital relationship with E.L. 
about which she had previously denied.  Furthermore, and in 
light of the foregoing, the affidavits do not raise a 
reasonable possibility of substantiating the proposition that 
the appellant did not make a false or fraudulent affidavit, 
declaration, certificate or statement concerning her 
application for restoration of VA benefits in 1972.  

The appellant also has not alleged any fraud committed by VA 
in the February 1978 decision.  Thus, as the Court has held, 
the newly submitted evidence is not "evidence exculpatory of 
the claimant's misdeeds or evidence showing VA fraud in the 
original decision."  See Trilles, 13 Vet. App. at 331.

For the above reasons, the additional evidence added to the 
file since the previous Board denial in February 1978 is not 
new and material.  Therefore, the claim for revocation of 
forfeiture of the appellant's right to VA benefits is not 
reopened.  



ORDER

As new and material evidence has not been presented, the 
claim for revocation of forfeiture of the right to VA 
benefits previously declared against the appellant is not 
reopened, and the appeal is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


